Case 2:19-cv-13726-VAR-MJH ECF No. 62 filed 07/07/20 PagelD.1885 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

Marvin Gerber, Dr. Miriam Brysk,
Plaintiffs,

VS.

Henry Herskovitz, ef al.,

Defendants, Jointly and Severally.

Civil Action No. 2:19-cv-13726
Hon. Victoria A. Roberts

 

Marc M. Susselman (P29481)
Attorney at Law

43834 Brandywyne Rd.
Canton, Michigan 48187
(734) 416-5186
marcsusselman@gmail.com
Attorney for Plaintiffs

 

Ziporah Reich (3979639)

The Lawfare Project

633 Third ave., 21st Floor
New York, N.Y. 10017

(212) 339-6995
Ziporah@thelawfareproject.org
Co-Counsel for Plaintiffs

 

Timothy S. Wilhelm (P67675)
OFFICE OF THE CITY ATTORNEY
Attorneys for the City of Ann Arbor,
Christopher Taylor, Derek Delacourt,
Stephen Postema, and Kristen Larcom
301 E. Huron St., P.O. Box 8647

Ann Arbor, Michigan 48107-8647
(734) 794-6170

twilhelm@a2gov.org

Cynthia Heenan (P53664)

Hugh M. Davis (P12555)

Constitutional Litigation Associates, PC
Attorneys for Defendants Henry Herskovitz,
Gloria Harb, Tom Saffold, Rudy List and
Chris Mark

220 Bagley St., Ste. 740

Detroit, MI 48226

(313) 961-2255/Fax: (313) 922-5130
Heenan@ConLitPC.Com

Davis@ConLitPC.Com

 

John A. Shea (P37634)

Attorney for Defendants
Herskovitz, Harb, Saffold, List and
Mark

120 N. Fourth Avenue

Ann Arbor, Michigan 48104

(734) 995-4646

jashea@earthlink.net

 

JOINT LETTER REGARDING PLAINTIFFS’ REQUEST FOR LEAVE TO FILE A
SUR-REPLY BRIEF TO THE PROTESTER DEFENDANTS’
OVERSIZED REPLY BRIEF
Case 2:19-cv-13726-VAR-MJH ECF No. 62 filed 07/07/20 PagelD.1886 Page 2 of 4

The parties, by and through their respective counsel, hereby file this Joint Letter pursuant
to the Court’s Order dated March 19, 2020. (Dkt. #44). The parties have conferred, but are unable
to concur, on the Plaintiffs’ proposed motion requesting leave to file a 3-page sur-reply brief to
the Protester Defendants’ Oversized Reply Brief (Dkt. #57), given that the Reply Brief exceeded
the page limit under LR 7.1(3)(B), and in turn failed to comply with the Court’s Order precluding
the filing of an oversized reply brief (Dkt. #53), for which the Court has now granted leave (Dkt.
#59), and since the oversized reply brief contains numerous specious and erroneous legal
contentions.

I. Plaintiffs’ Position

The Protester Defendants’ (Protesters) Oversized Reply Brief contains numerous specious
and erroneous legal contentions. For example:

(1) The Protesters contend that the Court can ignore the S. Ct. decision in Beauharnais v.
Illinois, 343 U.S. 250 (1954), because several Circuit Courts and legal commentators have stated
the decision is no longer viable. They do not dispute Beaharnais has not been overturned and has
in fact been favorably cited in several subsequent S. Ct. decisions. Beauharnais therefore stands
as precedent. “Needless to say, only this Court may overrule one of its precedents. Until that
occurs, [our prior decision] is the law, and the decision below cannot be reconciled with it.”
Thurston Motor Lines, Inc. v. Jordan K. Rand, Lid., 460 U.S. 533, 535 (1983). “[U]nless we wish
anarchy to prevail within the federal judicial system, a precedent of this Court must be
followed by the lower federal courts no matter how misguided the judges of those courts
may think it to be.” Hutto v. Davis, 454 U.S. 370, 375 (1982) (emphasis added). Therefore, until
Beaharnais has been expressly overturned by the S. Ct., all of the Circuit Courts and District
Courts, including this Court, are bound by it. Protesters have cited no S. Ct. decision which has
done so. Moreover, if the S. Ct. wanted to overturn Beauharnais, it could have granted certiorari

to any of the Circuit Courts whose decisions the Protesters cite in note 2. Beauharnais stands for

1
Case 2:19-cv-13726-VAR-MJH ECF No. 62 filed 07/07/20 PagelD.1887 Page 3 of 4

the proposition that speech, even speech expressed in a public right-of-way, which “expose[s] the
citizens of any race, color, creed or religion to contempt, derision, or obloquy” is not protected
by the 1 Amendment. The fact that some lower courts, some legal commentators find this
holding objectionable is irrelevant — it is precedent and must be followed. Many of the Protesters’
signs are unquestionably Antisemitic and under the holding of Beauharnais are not protected by
the 1° Amendment. The Court has the equitable authority, even in the absence of a statute or
ordinance, to enter an injunction — which by definition is content and viewpoint neutral -
prohibiting the use of such signs.

(2) The Protesters’ assertion, p. 3., that Plaintiffs have cited “no applicable case law where
a court, on its own, may impose such restrictions on speech absent unlawful conduct” is false —
see cases cited on pp. 15-16 of Plaintiffs’ Response (Dkt. #54).

(3) The Protesters’ claim on p.4 “speech cannot shield otherwise tortious conduct from
sanction, even where the illegal conduct might include protected speech” (emphasis in original) is
erroneous. The court decisions apply not just to the “conduct,” but to the speech as well. See p.p.
9-10 of Plaintiffs’ Response and decisions relating to defamation and secondary boycotts.

(4) The Protesters’ claim in note 4 that Plaintiffs cited the Skokie case as a “straw man” is
false; the Protesters cited the case in a quote on p. 6 of their brief (Dkt. #45) and listed it in their
Table of Authorities.

(5) The Protesters’ assertion on p. 6 that if Plaintiffs’ argument regarding the application
of 42 U.S.C. §1982 were correct, “a court would have to bar any political lawn sign or business
advertisement they found offensive” is erroneous. A violation of §1982 requires proof of two
elements: (1) speech or conduct characterized by racial animus; (2) the speech or conduct must be
related to an individual’s use of property, even if the use is only as a guest. A sign on a private
lawn which stated, “I despise Jews” would satisfy (1), but not (2). A sign in front of the

synagogue which stated “I hate the N.Y. Yankess” would satisfy (2), but not (1). Therefore,
2
Case 2:19-cv-13726-VAR-MJH ECF No. 62 filed 07/07/20 PagelD.1888 Page 4 of 4

neither sign would be barred by §1982. The Antisemitic signs in front of the synagogue satisfy
both conditions and violate §1982.
I. Protester Defendants’ Position

Plaintiffs, for the second time in this case, seek leave to file a sur-reply brief, which to
counsels’ knowledge the court rules do not recognize. In so doing, Plaintiffs not only describe the
issues which the proposed sur-reply would address, but provide the Court with Plainitffs’ sur-
reply arguments (all but the fourth of which already appear in Plaintiffs’ response) before being
granted leave to file them. Given that Plaintiffs, in this joint letter, already provide the Court with
its sur-reply positions, it seems unnecessary for the actual sur-reply brief to be filed. However, if
the Court believes its consideration of the PDs’ Reply Brief may benefit from Plaintiffs’ proposed
sur-reply brief, the PDs do not have a strong objection to the Court granting Plaintiffs’ motion.
Protester Defendants, however, do not agree that the points Plaintiffs wish to make are correct
statements of the applicable law.
Tif. City Defendants’ Position

Plaintiffs’ seek leave to file a sur-reply which is not recognized under the Court Rules.
Moreover, nothing Plaintiffs might say in such a sur-reply can save their case from its myriad
problems. Notwithstanding the foregoing, the City Defendants take no position on Plaintiffs’
request and leave the Court to determine whether additional pages of argument will be helpful in
deciding the pending motion(s).

Respectfully submitted,

By: — s/ Marc M. Susselman s/ Hugh M. Davis
Attorney for Plaintiffs Attorney for the Protester Defendants
s/ Ziporah Reich s/ Cynthia Heenan
Co-Counsel for Plaintiffs Attorney for the Protester Defendants
s/ Timothy Willhelm s/ John A. Shea
Attorney for the City Defendants Attorney for the Protester Defendants

Dated: July 7, 2020
